Banke, Judge.
The appellant was convicted of "enticing a child for indecent purposes” and was sentenced to three years’ imprisonment. Although he enumerates six alleged errors on appeal, the only legally cognizable issue raised in five of these is the sufficiency of the evidence. Held:
1. We find the evidence sufficient to convince a rational trier of fact of the appellant’s guilt beyond a reasonable doubt. See Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560) (1979).
2. The trial court’s refusal to direct a verdict of acquittal at the close of the state’s case does not require reversal, despite the state’s failure as of that time to introduce evidence showing the child’s age, since the state did ultimately introduce such evidence. See Bethay v. State, 235 Ga. 371 (1) (219 SE2d 743) (1975).
Submitted October 31,1979 —
Decided November 26, 1979 —
Rehearing denied December 14, 1979 —
Archibald A. Farrar, Jr., for appellant.
William M. Campbell, District Attorney, James A. Meaney, III, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.